DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
On response to art of record cannot be combined:
 Naimar directed in creating blockchain. The nodes are added to the network forming a topology of trust level nodes in exchanging data and adding data to the block. In order for those nodes to participates in the network, the nodes must adhere to the block policies and rules. Those rules are policies agreed upon are called smart contract and need to be validated by the blockchain.
In order for a new node/device to join the network and become part of the blockchain, it must/need to be validated based on approved policies and rule.
 The blockchain receive node information included in [0035], As would be appreciated, the above list in [0036] is exemplary only and may include any other information regarding a particular node, depending on the use case.
 Based on the message [404], the blockchain can determines anomalies within the node. The block chain may carry behavioral information regarding a particular node, such as the traffic profile of the node or other observations regarding the node. In some embodiments, devices in the network can then use this behavioral information to assess whether the current behavior of the node is anomalous or otherwise unexpected: different domain, signatures, software installed and updates in order to communicates with other nodes and store data.
Hyndman also discloses a set of nodes in a topology [Fig. 3]. And can detect if version of software installed in the nodes can allow the node to communicate properly with other nodes in the network:
 [0042] “In one aspect, the client device 300 or an incremental installer object can detect if a different version of the client software is necessary to communicate properly, efficiently, or at all with the other client devices 310, 320, 330.” 
This is the same issue detected in Nainar to allow the node to communicate and register with the blockchain. Any missing file (signature, updates) is pushed to the affected node [0044] and [fig. 5].
Obviously for one ordinary skill in the art, the blockchain can be used to store and retrieve information, and in order to achieve this operation nodes collaboration needs to adhere to policies and rules: to communicate using software and system tested and verified.
in response to applicant’s argument that Nainar is solely concerned with detecting domain mismatch: a domain consists of one or more resources (e.g. physical, logical and pseudo devices) and a set of policies or constraints regarding those resource configuration (US 20040177244 A1). And a mismatch in domain is a mismatch in resources for example software.
Applicant’s representative is encouraged for an interview to more explain and emphasizes any concern.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nainar at al (US20170302663A1) hereinafter “Naimar” In view of Hyndman et al (US20130055231US) hereinafter “Hyndman”.

As per claim 1, Nainar discloses a method for orchestrating nodes in a blockchain network, the method comprising: 
receiving a request to deploy a new node on a device for participation in the blockchain network:
[0035] “As shown in FIG. 3A, assume that a new node F attempts to register with the local network associated with edge device 1. In such a case, node F may send a registration request 302 that includes identification information for node F and/or any other metadata regarding node F towards edge device 1.

retrieving both blockchain network parameters and deployment requirements of the blockchain network:
[0034]”Also as shown, edge devices 1-2 may be in communication with any number of block chain servers 150 a via WAN 130. In some embodiments, block chain servers 150 a may be configured to communicate in a peer-to-peer manner and to share block chain information with one another. Generally, the block chain will comprise information about the various nodes that may join the network, such as via registration with edge devices 1-2”
Examiner interpretation: information about communication between peers (network parameters), and registration is adding nodes(update/deployment).

determining a set of capabilities and configurations of the device:
[0044]” Edge device 1 may include any or all of the node information from registration request 302 in notification 304. Further, edge device 1 may also include any other information regarding node F obtained from the local network or independently by edge device 1. In some embodiments, notification 304 may also include one or more digital signatures, for purposes of ensuring that edge device 1 actually sent notification 304, ensuring that the information was originally provided by node F, etc

detecting missing dependencies on the device:
[0051] “In response, as shown in FIG. 4E, the validator may determine that there is a mismatch between the reported domain and the existing information in the block chain regarding the node. In particular, based on the block chain, the validator may determine that node F is attempting to register with a domain that differs from the domain previously reported by the manufacturer in the block chain. In turn, the validator may update the block chain with the information about node F, but also assign a low level of trust to the node due to the discrepancy.

by comparing the blockchain network parameters and the deployment requirements with the set of capabilities and configurations:
[0012]” The device causes performance of a validation of the information about the particular node via comparison of the information about the particular node to a distributed block chain that includes information regarding the particular node and one or more other nodes”;

subsequent to preconfiguring the new node, determining whether the new node can transact with at least one node of the blockchain network and in response to determining that the new node cannot transact with the at least one node of the blockchain network, troubleshooting deployment of the new node:
[0057] “In various embodiments, edge device 2 may use any behavioral information in the block chain regarding node F, to determine whether an anomalous condition exists. For example, after node F is registered to the local network of edge device 2, edge device 2 may observe the traffic profile of node F. In turn, edge device 2 may compare the observed traffic profile to that previously recorded in the block chain by edge device 1. If there is a discrepancy in the traffic profiles, edge device 2 may determine that an anomaly exists and take any number of remediation measures (e.g., blocking traffic, sending alerts, etc.). For example, assume that node F is a sensor that sends sensor data every hour to a particular service. If node F suddenly stops sending the sensor data on time, sends it to a different service, etc., edge device 2 can determine that node F is behaving abnormally and take corrective measures based on the traffic profile in the block chain

But not explicitly:
preconfiguring the new node by packaging the missing dependencies and libraries for successfully deploying the new node:
installing the missing dependencies and the libraries on the device,
Hyndman discloses:
preconfiguring the new node by packaging the missing dependencies and libraries for successfully deploying the new node:
[0011] “After receiving the list of files, the system determines the differences between the set of files and the list of files. The system then receives one or more missing files from the list of files based on the differences. Finally, the system builds the software version on the system using the set of files and the missing files”
 
installing the missing dependencies and the libraries on the device:
[0033] “Next, the system 202 receives a list of files 250 associated with a Program D 240 which is not installed on the system 202. The list of files 250 includes a catalogue of files needed to execute, upgrade, or install Program D 240, and/or a unique identifier for each file. For example, the list of files 250 can include a list of software components needed to execute, upgrade, or install Program D 240, where the software components are identified by their respective unique identifiers.

Examiner interpretation:
Hyndman also discloses reconfiguring the device in order to communicate with other devices [0029] and [0057] based on network policies.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Hyndman into teachings of Naimar to perform an incremental update on a set of devices based on their capabilities in view of network policies and requirement while conserving bandwidth by avoiding unnecessary network downloads. Furthermore, allowing devices/nodes to track changes into the system all away back to the genesis block of the blockchain.

As per claim 2, the rejection of claim 1 is incorporated and furthermore, Naimar discloses:
 wherein troubleshooting the deployment further comprises: detecting an incompatibility between the new node and the blockchain network:
[0057]In various embodiments, edge device 2 may use any behavioral information in the block chain regarding node F, to determine whether an anomalous condition exists. For example, after node F is registered to the local network of edge device 2, edge device 2 may observe the traffic profile of node F. In turn, edge device 2 may compare the observed traffic profile to that previously recorded in the block chain by edge device 1. If there is a discrepancy in the traffic profiles, edge device 2 may determine that an anomaly exists and take any number of remediation measures (e.g., blocking traffic, sending alerts, etc.). 

and reconfiguring the new node to resolve the incompatibility.  
[0057] “For example, assume that node F is a sensor that sends sensor data every hour to a particular service. If node F suddenly stops sending the sensor data on time, sends it to a different service, etc., edge device 2 can determine that node F is behaving abnormally and take corrective measures based on the traffic profile in the block chain.

As per claim 3, the rejection of claim 1 is incorporated and furthermore, Naimar discloses:
receiving a request to deploy the new node on a different device for participation in the blockchain network:
[0029] “In another aspect, any new and unconfirmed information regarding a particular node can be validated against the block chain before updating the block chain, accordingly. In a further aspect, devices in the network can also use the block chain to control the behavior of a node in the network, e.g., by confirming the identity of the node, associating a trust level with the node, performing anomaly detection, and the like”
[0030]” Specifically, according to one or more embodiments of the disclosure as described in detail below, a device in a network receives a network registration request from a particular node. The network registration request comprises information about the particular node.

determining a set of capabilities and configurations of the different device:
[0044]” Edge device 1 may include any or all of the node information from registration request 302 in notification 304. Further, edge device 1 may also include any other information regarding node F obtained from the local network or independently by edge device 1. In some embodiments, notification 304 may also include one or more digital signatures, for purposes of ensuring that edge device 1 actually sent notification 304, ensuring that the information was originally provided by node F, etc

detecting a different set of missing dependencies on the different device:
[0051] “In response, as shown in FIG. 4E, the validator may determine that there is a mismatch between the reported domain and the existing information in the block chain regarding the node. In particular, based on the block chain, the validator may determine that node F is attempting to register with a domain that differs from the domain previously reported by the manufacturer in the block chain. In turn, the validator may update the block chain with the information about node F, but also assign a low level of trust to the node due to the discrepancy.

But not explicitly:
 040218-00007 - 21- preconfiguring the new node on the different device by packaging the different set of missing dependencies and libraries for successful deployment.  
Hyndman discloses:
preconfiguring the new node on the different device by packaging the different set of missing dependencies and libraries for successful deployment:  
[0011] “After receiving the list of files, the system determines the differences between the set of files and the list of files. The system then receives one or more missing files from the list of files based on the differences. Finally, the system builds the software version on the system using the set of files and the missing files”;
[0033] “Next, the system 202 receives a list of files 250 associated with a Program D 240 which is not installed on the system 202. The list of files 250 includes a catalogue of files needed to execute, upgrade, or install Program D 240, and/or a unique identifier for each file. For example, the list of files 250 can include a list of software components needed to execute, upgrade, or install Program D 240, where the software components are identified by their respective unique identifiers”.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Hyndman into teachings of Naimar to perform an incremental update on a set of devices based on their capabilities in view of network policies and requirement while conserving bandwidth by avoiding unnecessary network downloads. Furthermore, allowing devices/nodes to track changes into the system all away back to the genesis block of the blockchain.

As per claim 4, the rejection of claim 1 is incorporated and furthermore, Naimar discloses:
receiving a request to deploy the new node on the device for participation in a different blockchain network:
[0047] “In various embodiments, this distribution of the block chain allows the other nodes/devices to verify the identity of node F (e.g., when node F migrates to another local network, when node F sends a request to another node, etc.),”;

 retrieving both blockchain network parameters and deployment requirements of the different blockchain network; detecting a different set of missing dependencies on the device;
[0047] “to detect anomalies (e.g., by comparing traffic profile information or other behavioral information regarding node F stored in the block chain to an observed behavior of node F), and to perform other functions using the shared information about node F.”
Examiner interpretation: See also [0056] and [0061] where the node is attempting to register with another network. And in order to compare, the information regarding blockchain criteria and observed information should be received first.

But not explicitly:

 and preconfiguring the new node on the device by packaging the different set of missing dependencies and libraries for successful deployment in the different blockchain network.  
Hyndman discloses:
and preconfiguring the new node on the device by packaging the different set of missing dependencies and libraries for successful deployment in the different network.  
[0011] “After receiving the list of files, the system determines the differences between the set of files and the list of files. The system then receives one or more missing files from the list of files based on the differences. Finally, the system builds the software version on the system using the set of files and the missing files”;
[0033] “Next, the system 202 receives a list of files 250 associated with a Program D 240 which is not installed on the system 202. The list of files 250 includes a catalogue of files needed to execute, upgrade, or install Program D 240, and/or a unique identifier for each file. For example, the list of files 250 can include a list of software components needed to execute, upgrade, or install Program D 240, where the software components are identified by their respective unique identifiers”.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Hyndman into teachings of Naimar to perform an incremental update on a set of devices based on their capabilities in view of network policies and requirement while conserving bandwidth by avoiding unnecessary network downloads. Furthermore, allowing devices/nodes to track changes into the system all away back to the genesis block of the blockchain.

As per claim 5, the rejection of claim 1 is incorporated and furthermore, Naimar discloses:
wherein a type of the blockchain network is one of a hybrid cloud environment, a private cloud environment, and a public cloud environment: comprising preconfiguring the new node further based on the type of the blockchain network.   
[0048] “As shown in FIG. 4A, assume that a server 150 b is associated with the manufacturer of node F and that server 150 b has a high level of trust in the block chain. In some embodiments, server 150 b may update the block chain (e.g., block chain 402) to record information regarding node F as part of a sales transaction. For example, server 150 b may send a block chain update that records that node F has an ID of 1234, is of node type XYZ, and was sold to the ABC domain. In some embodiments, server 150 b may also digitally sign the update using a private key, allowing any validators to verify that the update was indeed sent by server 150 b using the corresponding public key of server 150 b.
[0026] “ The “Internet of Things” thus generally refers to the interconnection of objects (e.g., smart objects), such as sensors and actuators, over a computer network (e.g., IP), which may be the Public Internet or a private network. Such devices have been used in the industry for decades, usually in the form of non-IP or proprietary protocols that are connected to IP networks by way of protocol translation gateways

As per claim 6, the rejection of claim 1 is incorporated and furthermore, Naimar discloses:
wherein the missing dependencies comprise at least one of:(1) a container orchestration engine; (2) network capabilities; (3) a number of communication ports; and (4) user permissions:
[0052] “ In one embodiment, a device that receives a request from a particular node may use the block chain to authenticate the requesting node. Based on the results of the authentication, the device may control how the request is processed, if at all. In further cases, the block chain may carry behavioral information regarding a particular node, such as the traffic profile of the node or other observations regarding the node. In some embodiments, devices in the network can then use this behavioral information to assess whether the current behavior of the node is anomalous or otherwise unexpected”;   

As per claim 7, the rejection of claim 1 is incorporated and furthermore, Naimar discloses:
creating a transaction from the new node to the at least one node; and detecting whether the transaction was successful:
[0024] “In some cases, blocks in a block chain can also make use of a digital signature mechanism to validate the contents of a block. For example, in the case of cryptocurrencies, a transaction that transfers funds between entities can also include a digital signature and a corresponding public key that can be used to ensure that entity performing the transfer actually has ownership of the funds (e.g., by referencing prior transactions associated with the signer that show the signer as having sufficient funds).
See [0048] where node F is part of sales transaction.  


As per claim 8, the rejection of claim 1 is incorporated and furthermore, Naimar discloses:
determining whether the new node has been discovered by the at least one node via a discovery protocol:
[0035]As shown in FIG. 3A, assume that a new node F attempts to register with the local network associated with edge device 1. In such a case, node F may send a registration request 302 that includes identification information for node F and/or any other metadata regarding node F towards edge device 1.
Examiner interpretation: nodes Talk to each other for discovery. 


As per claim 9, the rejection of claim 1 is incorporated and furthermore, Naimar does not explicitly disclose:
in response to receiving the request, transmitting a local orchestrator engine to a user, wherein the local orchestrator engine preconfigures new nodes within a secured environment of the user with minimized latency.  
Hyndman discloses:
in response to receiving the request, transmitting a local orchestrator engine to a user, wherein the local orchestrator engine preconfigures new nodes within a secured environment of the user with minimized latency.  
[0035]” The system 202 can receive the list of files 250 from a server 260, which can be any device configured to communicate with the system 202. For example, the server 260 can be a device on the local network, a device on the Internet, or computer readable media attached to the system 202 or shared on a network. Alternatively, the system 202 can receive the list of files 250 from a cache on the system 202. For example, if a copy of the list of files 250 is stored on a local cache, the system 202 can quickly retrieve the list of files 250 from the local cache. This avoids unnecessary network downloads and further improves performance.
[0036] “As indicated above, the system 202 can have a cache that holds File A 212, File B 222, File C 224, File D 232, the list of files 250, Program A 210, Program B 220, Program C 230, any file used by the incremental installer 204, and/or any program built by the incremental installer 204”;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Hyndman into teachings of Naimar to perform an incremental update on a set of devices based on their capabilities in view of network policies and requirement while conserving bandwidth by avoiding unnecessary network downloads. Furthermore, allowing devices/nodes to track changes into the system all away back to the genesis block of the blockchain.


As per claim 10, the rejection of claim 1 is incorporated and furthermore, Naimar discloses:
registering the new node prior to installing the missing dependencies based on the deployment requirements of the blockchain network:
  [0057] “In various embodiments, edge device 2 may use any behavioral information in the block chain regarding node F, to determine whether an anomalous condition exists. For example, after node F is registered to the local network of edge device 2, edge device 2 may observe the traffic profile of node F. In turn, edge device 2 may compare the observed traffic profile to that previously recorded in the block chain by edge device 1. If there is a discrepancy in the traffic profiles, edge device 2 may determine that an anomaly exists and take any number of remediation measures (e.g., blocking traffic, sending alerts, etc.). For example, assume that node F is a sensor that sends sensor data every hour to a particular service. If node F suddenly stops sending the sensor data on time, sends it to a different service, etc., edge device 2 can determine that node F is behaving abnormally and take corrective measures based on the traffic profile in the block chain

As per claim 11, the rejection of claim 1 is incorporated and furthermore, Naimar does not explicitly disclose:
wherein determining the set of capabilities and configurations of the device comprises receiving the set of capabilities and configurations from an agent installed on the device, wherein the agent communicates with an orchestration engine
Hyndman discloses:
wherein determining the set of capabilities and configurations of the device comprises receiving the set of capabilities and configurations from an agent installed on the device, wherein the agent communicates with an orchestration engine
[0043] “The client device 300 identifies the files associated with Client 1.1 302. Then, the client device 300 receives a list of files associated with Client 1.2 304. In one aspect, the client device 300 receives the list of files from a server 340. In another aspect, the client device 300 receives the list of files from a local cache. In yet another aspect, the client device 300 receives the list of files from one or more client devices 310, 320, 330 on the network
[0044] “Next, the client device 300 determines differences between the files associated with Client 1.1 302 and the list of files. Based on the differences, the client device 300 receives a missing file (e.g., File C). In one aspect, the client device 300 receives the missing file from the server 340. In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.
Examiner interpretation:
Retrieving or reception of files in accordance with situational requirements or an operating environment such as operation specification, neighboring device compatibility and so forth [0041].
 a device may need specific software or software components to communicate with different devices on a network, access or connect to specific hardware or software resources, load specific pages, view or edit specific files, conform to network policies, or perform particular computing operations—these considerations, among others, chart the operating conditions according to the specific circumstances [0029].

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Hyndman into teachings of Naimar to perform an incremental update on a set of devices based on their capabilities in view of network policies and requirement while conserving bandwidth by avoiding unnecessary network downloads. Furthermore, allowing devices/nodes to track changes into the system all away back to the genesis block of the blockchain.
 
Claims 13, 14, 15, 16, 17, 18, 19 are the system claim corresponding to method claims 1, 2, 3, 4, 5, 6, 7 and rejected under the same rational set forth in connection with the rejection of claims 1, 2, 3, 4, 5, 6, 7 above. 
Claim 20 is the non-transitory computer readable medium claim corresponding to method claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 above. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nainar at al (US20170302663A1) hereinafter “Naimar” In view of Hyndman et al (US20130055231US) hereinafter “Hyndman” and Kumar et al (US 20190163912 A1) hereinafter “Kumar”.

As per claim 12, the rejection of claim 1 is incorporated and furthermore, Naimar does not explicitly disclose:
removing the new node from the blockchain network; and deregistering the new node from the blockchain network.
Kumar discloses:
removing the new node from the blockchain network; and deregistering the new node from the blockchain network.
[0080] In one exemplary embodiment of the disclosed system, referring to FIG. 12 and FIG. 1 at step 1203, the enrollment service 103 sends a register (or deregister) device notification to the cloud service 1202 to onboard (or offboard) a cloud connected device. At step 102, the enrollment service 103 notifies a policy service 104 and, at step 1205, the policy service adds or removes the device to or from a device management service 105 through an API or publishes over a message bus interface.

Examiner interpretation:
See also 0019 for deregister/remove and, [0018] for discovery and (0021-0022 for an update client/agent in the device). And Naimar discloses: Registering node/device in the blockchain: [0035] “in such a case, node F may send a registration request 302 that includes identification information for node F and/or any other metadata regarding node F towards edge device 1”;

	
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Kumar into teachings of Naimar and Hyndman to discover, identify and register of devices/nodes in a blockchain based cloud environment while providing significant improvements and efficiencies to retrofit legacy devices for protection and remote device management. [Kumar 0014].

Pertinent arts:
US20170031676A1:
The disclosure is directed to deployment of new nodes (SUBB) to blockchain and storing them in a device based on characteristics of blockchain and capabilities of the device.
US20160275461A1: 
the disclosed invention is directed to determining the health, integrity and capabilities of the device in order to participate in a blockchain network
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191